Appeal by petitioner from a judgment of the Supreme Court, Richmond County (Rubin, J.), dated August 30, 1982, which dismissed a proceeding to invalidate a certain designating petition. Judgment affirmed, without costs or disbursements. There are more than enough signatures appearing in the uncontested volumes of the petition to sustain the respondent candidate’s designation. This is not an instance where the designating petition was so permeated with fraud as to mislead the public or deceive the signatories to the petition. Weinstein, J. P., O’Connor, Brown, Rubin and Boyers, JJ., concur.